Citation Nr: 0012724	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  94-43 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral defective hearing.

2.  Entitlement to an evaluation in excess of 10 percent for 
vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had over 20 years of active military service when 
he retired in January 1966.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 1999, at which time it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.

Upon review of this case, it would appear that the veteran 
seeks service connection for sinusitis on a secondary basis 
as proximately due to and/or the result of service-connected 
vasomotor rhinitis.  Inasmuch as this issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the Regional Office (RO) for clarification, and, if 
necessary, appropriate action.


FINDINGS OF FACT

1.  The veteran currently exhibits no worse than Level II 
hearing in each ear.

2.  The veteran's service-connected vasomotor rhinitis is 
presently characterized by 50 percent obstruction of the 
right naris and total obstruction of the left naris, with no 
more than definite atrophy of the intranasal structure and 
moderate secretion, and no polyps.

3.  The veteran does not currently suffer from a marked 
interference with employment and/or frequent periods of 
hospitalization as a result of his service-connected 
defective hearing or vasomotor rhinitis.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for bilateral 
defective hearing, on either a schedular or extraschedular 
basis, is not warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.321(b)(1) and Part 4, Code 6100 
(1999).

2.  An evaluation in excess of 10 percent for vasomotor 
rhinitis, on either a schedular or extraschedular basis, is 
not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.321(b)(1) and Part 4, Codes 6501 (effective 
prior to October 7, 1996) and 6522 (effective October 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On Department of Veterans Affairs (VA) ear, nose, and throat 
examination in October 1992, the veteran complained of 
excessive nasal secretions, and stated that, while he had 
tried a "variety of medications," he was currently not 
utilizing nasal sprays.  On physical examination, the 
veteran's nose showed no tenderness or deformity.  There was 
mild hyperemia of the nasal mucosa, but no excessive 
secretions, crust, or bleeding, and both nares were patent.  
At the time of examination, there was no evidence of 
tenderness over either the frontal or maxillary sinuses.

On VA audiometric examination, likewise conducted in October 
1992, the veteran gave a history of noise exposure from jet 
aircraft, resulting in bilateral hearing loss.  Pure tone air 
conduction threshold levels, in decibels, for the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz in the veteran's right 
ear were 25 decibels, 50 decibels, 65 decibels, and 
75 decibels, respectively, for a pure tone average of 
54 decibels, with speech discrimination ability of 
88 percent.  Pure tone air conduction threshold levels, in 
decibels, for those same four frequencies in the veteran's 
left ear were 20 decibels, 55 decibels, 60 decibels, and 
60 decibels, respectively, for a pure tone average of 
49 decibels, with speech discrimination ability of 
88 percent.  The pertinent diagnosis was bilateral mid to 
high frequency sensorineural hearing loss beginning at 
1,500 Hertz.

On VA examination of the nose and sinuses conducted in April 
1993, the veteran gave a 40-year history of nasal problems.  
Reportedly, the veteran experienced chronic nasal discharge, 
usually white, though, at times, yellow or green.  According 
to the veteran, he often received treatment in the form of 
antibiotics.

On physical examination, the veteran's external nose was 
within normal limits.  The nasal vestibule was inflamed, and 
some mucus was present.  The veteran's nasal septum was 
normal.  The nasal passages were visible to external 
examination, and, with the exception of inflammation and some 
mucus, were likewise normal.  Radiographic studies of the 
veteran's sinuses conducted as part of the nasal examination 
showed normal-appearing mucosa and bony walls.  The pertinent 
diagnosis was allergic rhinitis with intermittent "secondary 
sinusitis."

On VA audiometric examination in April 1993, the veteran 
complained of a gradual decrease in hearing over a period of 
35 years, somewhat worse on the right than the left.  Pure 
tone air conduction threshold levels, in decibels, for the 
frequencies 1,000, 2,000, 3,000, and 4,000 Hertz in the 
veteran's right ear were 25 decibels, 50 decibels, 
75 decibels, and 75 decibels, respectively, for a pure tone 
average of 56 decibels, with speech discrimination ability of 
88 percent.  Pure tone air conduction threshold levels, in 
decibels, for those same four frequencies in the veteran's 
left ear were 25 decibels, 50 decibels, 65 decibels, and 
55 decibels, respectively, for a pure tone average of 
49 decibels, with speech discrimination ability of 
88 percent.  The pertinent diagnosis noted at the time of 
examination was bilateral high frequency sensorineural 
hearing loss above 1.5 kilohertz.

VA outpatient treatment records dated in October and November 
1993 show treatment during that time for allergic rhinitis.

In a rating decision of September 1994, the veteran's 
previous noncompensable evaluation for service-connected 
vasomotor rhinitis was increased to 10 percent, effective 
July 24, 1992, the date of the veteran's claim.

During the course of VA outpatient treatment in February 
1995, the veteran stated that his allergic rhinitis had been 
"under control" since beginning a new medication.  Physical 
examination of the veteran's nose revealed slightly swollen 
nasal mucosa, somewhat worse on the left than the right, with 
slight erythema, also somewhat worse on the left than the 
right, but no sinus tenderness.

In mid-March 1995, an additional VA ear, nose, and throat 
examination was undertaken.  At the time of examination, the 
veteran gave a history of "trouble" with airway obstruction 
"for decades."  Currently, he was reportedly treating himself 
with a nasal spray for congestion.  On physical examination, 
the veteran's nose showed a normal appearance, without 
tenderness, including sinus tenderness.  There was some 
enlargement of the turbinates of the left naris, though the 
right naris was within normal limits.  At the time of 
evaluation, the mucosa of the veteran's nose were normal, 
without hyperemia.  There was some mild airway obstruction of 
the right nostril, as well as severe airway obstruction of 
the left nostril, but with no evidence of any excessive 
secretion or crust.

On VA audiometric examination, conducted in conjunction with 
the aforementioned ear, nose, and throat examination in March 
1995, the veteran gave a history of "gradual" bilateral 
hearing loss since the 1950's.  Pure tone air conduction 
threshold levels, in decibels, for the frequencies, 1,000, 
2,000, 3,000, and 4,000 Hertz in the veteran's right ear were 
30 decibels, 50 decibels, 65 decibels, and 75 decibels, 
respectively, for a pure tone average of 55 decibels, with 
speech discrimination ability of 94 percent.  Pure tone air 
conduction threshold levels, in decibels, for those same four 
frequencies in the veteran's left ear were 20 decibels, 
55 decibels, 65 decibels, and 60 decibels, respectively, for 
a pure tone average of 50 decibels, with speech 
discrimination ability of 84 percent.  The pertinent 
diagnosis noted at the time of evaluation was bilateral mid 
to high frequency sensorineural hearing loss.

A VA outpatient treatment record dated in April 1996 is to 
the effect that the veteran was seen at that time for 
followup of allergic rhinitis.  At the time of examination, 
the veteran was described as "markedly improved" on 
medication.  Physical examination revealed bilaterally 
enlarged turbinates, but with no evidence of any masses.  The 
clinical assessment was allergic rhinitis.

Following VA audiometric examination in December 1996, there 
was noted hearing within normal limits through 1 kilohertz, 
bilaterally, with a moderate to moderately severe 
sensorineural hearing loss in the frequency range from 
1.5 kilohertz to 8 kilohertz.

In April 1997, the veteran was seen at a VA outpatient 
treatment clinic for followup of sensorineural hearing loss 
and allergic rhinitis.  At the time of evaluation, it was 
noted that the veteran was currently receiving medication, 
and that he had recently experienced an episode of epistaxis 
from the right nostril.  On physical examination, the 
veteran's left and right ears were described as "OK."  
Reportedly, an audiometric examination in December 1996 had 
shown a speech reception threshold of 20 decibels.  Physical 
examination of the veteran's nose showed a straight septum, 
but with hypertrophy of the turbinates, and fresh blood on 
the right inferior turbinate.  The clinical impression was of 
allergic rhinitis; hypertrophic turbinates; and sensorineural 
hearing loss.  Following evaluation, it was recommended that 
the veteran's medication dosage be decreased by 50 percent.

In March 1999, an additional VA audiometric examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims file had been reviewed.  Pure tone air 
conduction threshold levels, in decibels, for the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz in the veteran's right 
ear were 30 decibels, 50 decibels, 65 decibels, and 
70 decibels, respectively, for a pure tone average of 
54 decibels, with speech discrimination ability of 
86 percent.  Pure tone air conduction threshold levels, in 
decibels, for those same four frequencies in the veteran's 
left ear were 30 decibels, 55 decibels, 65 decibels, and 
65 decibels, respectively, for a pure tone average of 
54 decibels, with speech discrimination ability of 
86 percent.  The pertinent diagnosis was hearing within 
normal limits through 500 Hertz, with a mild, sloping to 
moderately severe sensorineural hearing loss (severe at 
8 kilohertz in the left ear) in the frequency range from 
1 kilohertz through 8 kilohertz in both ears.  Speech 
discrimination was, reportedly, good in both ears.

Analysis

The veteran in this case argues that current manifestations 
of his service-connected hearing loss and vasomotor rhinitis 
are more severe than presently evaluated, and productive of a 
greater degree of impairment than is reflected by the 
respective schedular evaluations presently assigned.  In that 
regard, disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

As regards the veteran's claim for an increased evaluation 
for service-connected defective hearing, the Board notes 
that, effective June 10, 1999, the schedular criteria for the 
evaluation of service-connected ear diseases and, 
specifically, hearing loss, underwent revision.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As there is no indication 
that the Secretary has precluded application of either the 
"old" or "amended" version of the pertinent regulations, due 
process considerations dictate that the veteran's claim for 
an increased evaluation for service-connected defective 
hearing be evaluated under the pertinent regulations 
effective both before and after the June 10, 1999 changes to 
the rating schedule.  Bernard v. Brown, 4 Vet. App. 384 
(1995).  However, in the case at hand, the disability in 
question (hearing loss) does not fall within those sections 
of the rating schedule which underwent substantive change.  
Accordingly, for all intents and purposes, the appropriate 
evaluation to be assigned the veteran's service-connected 
hearing loss may be determined under either the "old" or 
"new" schedular criteria.

In that regard, the Board notes that, based on a VA 
audiometric examination conducted in March 1995, the pure 
tone average for the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz in the veteran's right ear was 55 decibels, with 
accompanying speech discrimination ability of 94 percent.  
The pure tone average for those same four frequencies in the 
veteran's left ear was 50 decibels, with speech 
discrimination ability of 84 percent.  These findings 
correspond to Level I hearing in the veteran's right ear, and 
Level II hearing in the veteran's left ear, commensurate with 
a noncompensable evaluation.

On subsequent VA audiometric examination for compensation 
purposes conducted in May 1999, the pure tone average for the 
frequencies 1,000, 2,000, 3,000, and 4,000 Hertz in each of 
the veteran's ears was 54 decibels, with speech 
discrimination ability of 86 percent.  Such findings 
correspond to Level II hearing in each of the veteran's ears, 
and are once again consistent with a noncompensable 
evaluation.

As noted above, the veteran's most recent audiometric studies 
are commensurate with a noncompensable evaluation for 
service-connected defective hearing.  However, a review of 
the file indicates that the veteran has been in receipt of a 
compensable, which is to say, 10 percent, evaluation for 
bilateral defective hearing since February 1, 1966, a period 
well in excess of 30 years.  Under such circumstances, the 
10 percent evaluation in effect for service-connected hearing 
loss is "protected," and must remain in effect.  See 
38 C.F.R. § 3.951(b) (1999).  An evaluation in excess of 
10 percent is, however, not warranted based on a review of 
the evidence currently of record.  38 C.F.R. Part 4, 
Code 6100 (1999).

Turning to the issue of an increased rating for the veteran's 
service-connected vasomotor rhinitis, the Board notes that, 
effective October 7, 1996, the schedular criteria for the 
evaluation of service-connected diseases of the nose and 
throat underwent revision.  As previously noted, where a law 
or regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeals process has 
been concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, in a recent opinion of the 
VA Office of the General Counsel, it was held that, when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board must determine whether the intervening change is more 
favorable to the veteran, and, if the amendment is more 
favorable, apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  In addition, the Board must apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).

In that regard, on recent VA examination conducted in March 
1995, the veteran's nose displayed a normal appearance, with 
no tenderness.  Though there was some enlargement of the 
turbinates of the left naris, the turbinates of the veteran's 
right naris were within normal limits.  While there was some 
mild obstruction of the veteran's right nostril, in 
conjunction with severe left nostril airway obstruction, the 
mucosa of the veteran's nose were normal, without hyperemia, 
and there were no excessive secretions or crust.

The Board notes that, on more recent VA examination in May 
1999, the veteran stated that, not withstanding his nasal 
pathology, he was able to work as a policeman and in real 
estate, though he was "currently retired."  While on physical 
examination, there was evidence of a mild left septal 
deviation with extreme turbinate hypertrophy and 
hypersecreting erythematous mucosa, productive of a 
50 percent obstruction on the right, and total obstruction on 
the left, no polyps were present, and there were no signs of 
purulence.

The Board observes that, prior to October 7, 1996, the 
10 percent evaluation in effect for the veteran's service-
connected vasomotor rhinitis contemplated the presence of 
definite atrophy of the intranasal structures, accompanied by 
moderate secretion.  An increased, which is to say, 
30 percent evaluation under those same schedular criteria 
would require demonstrated evidence of moderate crusting and 
ozena, with atrophic changes.  38 C.F.R. Part 4, Code 6501 
(effective prior to October 7, 1996).

Effective October 7, 1996, the 10 percent evaluation in 
effect for the veteran's service-connected vasomotor rhinitis 
contemplates the presence of a 50 percent obstruction of the 
nasal passages on both sides, or complete obstruction on one 
side, but without polyps.  An increased, which is to say, 
30 percent evaluation under those same criteria would require 
a greater than 50 percent obstruction of both nasal passages, 
or complete obstruction on one side, but with polyps.  
38 C.F.R. Part 4, Code 6522 (effective October 7, 1996).

As is apparent from the above, the veteran experiences 
clearly identifiable pathology as a result of his service-
connected vasomotor rhinitis.  However, at no point has the 
veteran shown evidence of moderate crusting and ozena, or 
atrophic changes of the nasal passages.  Nor is there 
evidence of the formation of nasal polyps associated with 
vasomotor rhinitis.  Accordingly, under those criteria in 
effect both before and after October 7, 1996, an evaluation 
in excess of 10 percent for service-connected vasomotor 
rhinitis is not warranted.

In reaching the above determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in October 1995.  Such testimony, while 
informative, is regrettably not persuasive when considered in 
light of the entire objective medical evidence presently on 
file.  The Board has further given due consideration to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).  However, based 
upon a review of the entire evidence of record, the veteran 
has failed to demonstrate that, in the past, or presently, he 
has experienced the marked interference with employment 
and/or frequent periods of hospitalization requisite to the 
assignment of an extraschedular evaluation.  Vocational 
rehabilitation records reflect that a counseling psychologist 
determined that the veteran had a serious employment handicap 
in July 1992 and that a physician gave medical clearance for 
the veteran to attend school full time in February 1997.  
These records do not reflect an exceptional or unusual 
disability picture.  Accordingly, the Board is unable to 
reach a favorable decision in this case.


ORDER

An evaluation in excess of 10 percent for service-connected 
bilateral defective hearing, on either a schedular or 
extraschedular basis, is denied.

An evaluation in excess of 10 percent for service-connected 
vasomotor rhinitis, on either a schedular or extraschedular 
basis, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

